Citation Nr: 0918561	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  08-13 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating greater than 30 percent 
prior to February 23, 2007 and an increased rating greater 
than 50 percent from February 23, 2007 for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to March 
1964 and from May 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 Regional Office (RO) 
in St. Petersburg, Florida rating decision.  Initially, the 
Veteran had appealed a March 2004 rating decision, which had 
denied service connection for PTSD, among other issues.  The 
Veteran testified at a Board videoconference hearing in July 
2007.  A September 2007 Board decision then granted service 
connection for PTSD.

A September 2007 rating decision implemented the Board's 
decision, assigning the Veteran an initial 10 percent rating, 
effective March 4, 2003.  Thereafter, a subsequent December 
2007 rating decision increased the rating to 30 percent, 
effective March 4, 2003, and 50 percent, effective February 
23, 2007.  Regardless of the RO's actions, the issue remains 
before the Board because the increased rating was not a 
complete grant of the maximum benefits available.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The Board notes that the Veteran's substantive appeal 
specifically referenced only the 50 percent rating, effective 
February 23, 2007, as unrepresentative of his current 
condition; however, on that same form he also checked the box 
indicating his desire to appeal all issues from the statement 
of the case and any supplemental statements of the case.  
Thus, in context, the Board finds the Veteran intended to 
appeal both the 30 percent rating, effective March 4, 2003, 
as well as the 50 percent rating, effective February 23, 
2007.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in March 2009.  A transcript of that proceeding has 
been associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms such as anxiety, 
depression, flat affect, flashbacks, nightmares, nausea, 
headaches, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but 
no higher, prior to February 23, 2007 for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
(DC) 9411 (2008). 

2.  The criteria for a disability rating in excess of 50 
percent for PTSD were not met at any time during the appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Increased Initial Rating

As discussed above, a December 2007 rating decision increased 
the Veteran's service connected PTSD disability rating from 
10 percent, effective March 4, 2003 then to 30 percent, 
effective March 4, 2003, and 50 percent, effective February 
23, 2007.  The Veteran claims the ratings do not accurately 
depict the severity of his current condition.  

As this claim is on appeal from a decision that granted 
service connection and assigned an initial rating, "staged" 
ratings may be assigned, if warranted by the evidence.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  When evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2008).  If there is a 
question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  



The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

38 C.F.R. § 4.130, DC 9411 (2008). 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a Veteran's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score 
is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is 
highly probative as it relates directly to the Veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In this case, the medical files show the Veteran was 
diagnosed with PTSD in approximately October 2001.  For all 
relevant time periods, the Veteran's GAF scores have ranged 
between approximately 50 and 62.  The DSM-IV provides for a 
GAF rating of 41-50 for serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61-70 contemplates mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
medical records as a whole support an increased rating for 
the Veteran's PTSD to 50 percent, but no more, prior to 
February 23, 2007 and do not support an increased rating 
greater than 50 percent at any time since the grant of 
service connection. 

The Veteran filed his claim for entitlement to service 
connection for PTSD in December 2002.  The claims file 
indicates that the Veteran was first diagnosed with PTSD in 
October 2001.  In approximately December 2002, the Veteran 
began one-on-one and group PTSD therapy at the Orlando, 
Florida Vet Center.  Treatment notes indicate a consistent 
diagnosis of PTSD, with variations between moderate 
depression and emotional stability.  During his treatment 
from December 2002 to February 2007, the Veteran regularly 
reported nightmares, flashbacks, trouble sleeping, 
depression, irritability, difficultly socializing, problems 
controlling anger and aggressive behavior, among other 
symptoms of PTSD.  On multiple occasions, the Veteran 
reported that he had been forced to retire from Disney World 
trimming trees because of difficulty working with others due 
to his increasingly aggressive behavior.  The treating 
professional also noted in September 2004, however, that the 
Veteran had been working clearing and trimming trees 
following a recent hurricane.  The treating professional also 
consistently recorded the Veteran having logical and 
sequential thought processes, a good and stable relationship 
with his family, and the ability to socialize with other 
veterans in his PTSD support group.  In addition, treatment 
records from February 2006 indicated that he had been on 
several dates with a woman that he had known for many years.  

The Veteran was afforded a VA examination in September 2006.  
At that time the Veteran complained of auditory 
hallucinations, paranoid ideations, exaggerated startle 
response, short-temperedness, intrusive thoughts about 
Vietnam, avoidance, infrequent socialization, sleep 
impairment, depression, and anxiety, with a reported 
frequency of 3 to 4 times per month.  The Veteran also stated 
that he was a widower with a good relationship with his 
family, that he would play with his grandchildren to take his 
mind off things, and that he currently lived with his 
daughter, son-in-law and grandchildren.  It was noted that 
after service he worked in New Hampshire and that in 1981 he 
moved to Orlando, Florida and, thereafter, worked for Disney 
World for twenty-two (22) years before retiring.  The 
physician observed no impairment in thought processes or 
communication, no evidence of delusions or hallucinations, 
good eye contact, no suicidal or homicidal thoughts, 
independence in activities of daily living (with appropriate 
hygiene), orientation to person, place and time, intact 
short- and long-term memory, no obsessive or ritualistic 
behavior, no evidence of impaired impulse control, and no 
panic attacks.  Based on the initial observations, the 
examining physician diagnosed the Veteran with PTSD and 
linked the current diagnosis to the Veteran's military 
service.  The examiner noted a GAF score of 55.

The Veteran received additional treatment from the VA through 
January 2007.  In December 2006, the Veteran reported feeling 
irritable and "snapping" at his family.  The Veteran also 
noted difficulty in staying busy because his family had been 
busy at work and school, which had resulted in increased 
depression.  

On February 23, 2007, the Veteran reported occasional 
hypnogogic hallucinations of voices from Vietnam, but no 
psychotic symptoms and was experiencing combat and night 
sweats two (2) to three (3) times per week.  The Veteran 
remained hypervigilant, but also reported medication no 
longer effective for sleeplessness.  The examiner described 
the Veteran as alert, well groomed, cooperative, having good 
eye contact, full affect, adequate insight, intact judgment 
and impulse control, adequate concentration and long- and 
short-term memory.  The examiner noted a GAF score of 55.  In 
August 2007, the Veteran reported feeling "blue" for the 
past month.  The Veteran reported difficulty over the deaths 
of several friends and family members over the past month.  
The record noted a GAF score of 55-60.  The examination 
results were otherwise similar to the February 2007 records 
noted above.  In November 2007, the Veteran reported 
difficulty falling asleep, reawakening every two (2) hours, 
increased irritability, and decreased motivation.  The 
examiner noted depressed, anxious, and irritable mood, with 
broad affect, and an otherwise normal mental status 
examination.

Treatment records from the Orlando Vet Center also include 
reports that the Veteran's condition had worsened due to 
recent deaths of friends and family.  The final treatment 
report, from January 2008, indicated the following 
psychological issues: anxiety, anger management, 
communication, stress management, and self esteem.

The assigned GAF scores during this period were consistently 
between 50 [January 2005] and 62 [May 2006], with the 
majority of scores approximately 55.  These scores fall into 
the "moderate" systems range.  In addition, the specific 
clinical findings show that the Veteran's PTSD is manifested 
by symptoms such as disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.  This is exactly the criteria for a 50 
percent rating.  In addition, the Veteran has paranoid 
ideations, an exaggerated startle response, short-
temperedness, intrusive thoughts about Vietnam, avoidance, 
sleep impairment, nightmares of combat, night sweats, and 
experiences occasional auditory and hypnogogic 
hallucinations.  

The Board concludes that the objective medical evidence and 
the Veteran's statements regarding his symptomatology shows 
disability that more nearly approximates that which warrants 
the assignment of a 50 percent disability rating.  See 
38 C.F.R. § 4.7 (2008).  The Board further notes, the VA 
outpatient treatment records indicate on-going medical and 
psychiatric treatment for PTSD.  As explained in more detail 
above, the symptoms throughout the Veteran's treatment are 
consistent.  For this reason, staged ratings are not 
applicable.  See Fenderson, supra.  Therefore, as explained 
above, the medical evidence supports the Board's conclusion 
that a 50 percent rating is warranted for the period prior to 
February 23, 2007.

However, a rating greater than 50 percent is not appropriate 
for any period of time since service connection was awarded 
because the Veteran does not have severe or total social and 
occupational impairment.  Although the Veteran clearly has a 
serious disability, he exhibits few, if any, of the symptoms 
noted as applicable for a 70 percent rating.  He does not 
exhibit illogical, obscure or irrelevant speech.  He is not 
in a near-continuous state of panic, depression or 
disorientation.  He has never exhibited impairment in thought 
processes or communication.  He does not exhibit 
inappropriate behavior.  His personal hygiene is appropriate.  
There is no objective evidence of disorientation.  He does 
have some social isolation, but treatment records and the 
Veteran's testimony before the Board, indicate that he does 
interact socially with members of his PTSD support group.  
The Veteran also has a close relationship with his family, 
several of whom lived with him during the relevant time 
periods.  

With respect to the Veteran's occupational impairment, the 
Board observes the Veteran retired from his job at Disney 
World trimming trees sometime between 2002 and 2004, after 
twenty-two (22) years, reportedly because "he was not going 
to be able to cope with the stress of working with certain 
co-workers."  The Board acknowledges that it was suggested 
on several occasions in treatment records from the Orlando 
Vet Center that this was due to his PTSD.  Additional 
treatment reports, however, clearly indicate that the 
Veteran's PTSD was not of such severity as to result in 
significant occupational impairment.  In fact, treatment 
records from September 2004 indicate that the Veteran had 
begun working again, clearing and trimming trees in the 
aftermath of a hurricane.  Treatment records indicate that 
the Veteran continued to work until March 2005, at which 
point the Veteran reported his physician had directed him to 
stop working, not due to his PTSD, but because the work was 
aggravating his pre-carpal tunnel syndrome and numbness.  
Thus, the Veteran's PTSD did not result in significant 
occupational impairment and, absent other physical 
limitations, there is no evidence that the Veteran would not 
be currently employed clearing and trimming trees.  Moreover, 
the Board notes that the 50 percent rating assigned herein is 
a recognition of significant industrial impairment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

In summary, the reasons and bases set forth above, the Board 
concludes that an increased rating of 50 percent, but no 
more, prior to February 23, 2007 is warranted, but a rating 
greater than 50 percent is not warranted for any time during 
the appeal period.  See Fenderson, supra.  

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.

VCAA letters dated in January 2003, May 2006, and November 
2007 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The January 2003 and 
November 2007 letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.

The May 2006 and November 2007 letters also explained to the 
Veteran how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the claimant's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the claimant is rated if 
entitlement to a higher disability rating would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating and 
effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In line with the above 
reasoning, Vazquez-Flores v. Peake (dealing with providing 
additional notice in cases of increased ratings) does not 
apply to initial rating and effective date claims because 
VA's VCAA notice obligation was satisfied when the RO granted 
the Veteran's claim for service connection.  22 Vet. App. 37 
(2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran an appropriate VA examination in 
September 2006.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The 2006 VA examination report is thorough 
and supported by VA outpatient treatment records.  There is 
no rule as to how current an examination must be, and the 
Board concludes the examination in this case is adequate upon 
which to base a decision.  In addition, the Board notes that 
the claims file includes myriad VA and private treatment 
records, on which the above ratings were based.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating of 50 percent prior to February 23, 
2007 for PTSD is granted, subject to the laws and regulations 
controlling the award of monetary benefits.

Entitlement to a rating greater than 50 percent for PTSD is 
denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


